I --- .
 "   ~    '


              . AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case {Mbdified)                                                                   Page l ofl   fj

                                                    UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                               v.                                                (For Offenses Committed On or After November 1, 1987)


                              Jorge Humberto Rodriguez-Robles                                    Case Number: 3:19-mj-24457




               REGISTRATION NO. 96692408
                                                                                                                         DEC 11 2019
              ·THE DEFENDANT:
                IZI pleaded guilty to count(s) 1 of Complaint
                                                          ---------------ra,;,;n,'l"IT'l'.,.,.-;"'i'-."1'"1"'1'1"17<"1'"7'n"'"1"r.ll"lrl1"'7'n'JTmr1,---

                •    was found guilty to count(s)                                        BY                       DEPUTY
                     after a plea of not guilty.
                     Accordingly,-the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section                     Nature of Offense                                                               Count Number(s)
               8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                     1

                D The defendant has been found not guilty on count(s)
                •    Count(s)
                                                 -------------------
                                                     dismissed on the motion of the United States.
                                  ------------------
                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                               •    TIME SERVED                                    (cO
                                                                                           )s ---,---------- days

                IZl Assessment: $10 WAIVED IZl Fine: WAIVED
                IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, resiqence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstan~es.

                                                                                              Wednesday, December 11, 2019



                   . d
               Rece1ve
                                 u ---/\       ~-h_ /"'
                                                        l)
                              DUSM

                                                                                              UNITED STATES MAGISTRATE JUDGE



               Clerk's Office Copy                                                                                                           3: 19-mj-24457
